 


110 HR 1985 IH: Minority Entrepreneurship Development Act of 2007
U.S. House of Representatives
2007-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1985 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2007 
Mr. Cummings introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To foster the development of minority-owned small businesses. 
 
 
1.Short titleThis Act may be cited as the Minority Entrepreneurship Development Act of 2007. 
2.FindingsCongress finds that— 
(1)in 2005, the African American unemployment rate was 9.5 percent and the Hispanic American unemployment rate was 6 percent, well above the national average of 4.7 percent; 
(2)Hispanics Americans represent 12.5 percent of the United States population and approximately 6 percent of all United States businesses; 
(3)African Americans account for 12.3 percent of the population and only 4 percent of all United States businesses; 
(4)Native Americans account for approximately 1 percent of the population and .9 percent of all United States businesses; 
(5)entrepreneurship has proven to be an effective tool for economic growth and viability of all communities; 
(6)minority-owned businesses are a key ingredient for economic development in the community, an effective tool for creating lasting and higher-paying jobs, and a source of wealth in the minority community; and 
(7)between 1987 and 1997, revenue from minority-owned firms rose by 22.5 percent, an increase equivalent to an annual growth rate of 10 percent, and employment opportunities within minority-owned firms increased by 23 percent. 
3.DefinitionsIn this Act— 
(1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively; 
(2)the term eligible association or organization means an association or organization that— 
(A)is— 
(i)a national minority business association organized in accordance with section 501(c)(6) of the Internal Revenue Code of 1986; or 
(ii)a foundation of national minority business associations organized in accordance with section 501(c)(3) of the Internal Revenue Code of 1986; 
(B)has a well established national network of local chapters, or a proven national membership; and 
(C)has been in existence for at least the 10-year period before the date of awarding a grant under section 6; 
(3)the term eligible educational institution means an institution that is— 
(A)a public or private institution of higher education (including any land-grant college or university, any college or school of business, engineering, commerce, or agriculture, or community college or junior college) or any entity formed by 2 or more institutions of higher education; and 
(B)a— 
(i)historically Black college; 
(ii)Hispanic-serving institution; or 
(iii)tribal college; 
(4)the term historically Black college means a part B institution, as that term is defined in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061); 
(5)the term Hispanic-serving institution has the meaning given that term in section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a); 
(6)the term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1101); 
(7)the term small business concern has the meaning given that term in section 3 of the Small Business Act (15 U.S.C. 532); 
(8)the term small business development center has the meaning given that term in section 21 of the Small Business Act (15 U.S.C. 648); and 
(9)the term tribal college has the same meaning as the term tribally controlled college or university under section 2(a)(4) of the Tribally Controlled Community College Assistance Act of 1978 (25 U.S.C. 1801(a)(4)). 
4.Minority Small Business Development 
(a)In GeneralThe Small Business Act (15 U.S.C. 631 et seq.) is amended— 
(1)by redesignating section 37 as section 38; and 
(2)by inserting after section 36 the following: 
 
37.Minority Small Business Development 
(a)Office of Minority Small Business DevelopmentThere is established in the Administration an Office of Minority Small Business Development, which shall be administered by the Associate Administrator for Minority Small Business Development appointed under section 4(b)(1) (in this section referred to as the Associate Administrator). 
(b)Associate Administrator for Minority Small Business DevelopmentThe Associate Administrator shall— 
(1)be— 
(A)an appointee in the Senior Executive Service who is a career appointee; or 
(B)an employee in the competitive service; 
(2)be responsible for the formulation, execution, and promotion of policies and programs of the Administration that provide assistance to small business concerns owned and controlled by minorities; 
(3)act as an ombudsman for full consideration of minorities in all programs of the Administration (including those under section 7(j) and 8(a)); 
(4)work with the Associate Deputy Administrator for Capital Access of the Administration to increase the proportion of loans and loan dollars, and investments and investment dollars, going to minorities through the finance programs under this Act and the Small Business Investment Act of 1958 (including subsections (a), (b), and (m) of section 7 of this Act and the programs under title V and parts A and B of title III of the Small Business Investment Act of 1958); 
(5)work with the Associate Deputy Administrator for Entrepreneurial Development of the Administration to increase the proportion of counseling and training that goes to minorities through the entrepreneurial development programs of the Administration; 
(6)work with the Associate Deputy Administrator for Government Contracting and Minority Enterprise Development of the Administration to increase the proportion of contracts, including through the Small Business Innovation Research Program and the Small Business Technology Transfer Program, to minorities; 
(7)work with the partners of the Administration, trade associations, and business groups to identify and carry out policies and procedures to more effectively market the resources of the Administration to minorities; 
(8)work with the Office of Field Operations of the Administration to ensure that district offices and regional offices have adequate staff, funding, and other resources to market the programs of the Administration to meet the objectives described in paragraphs (4) through (7); and 
(9)report to and be responsible directly to the Administrator. 
(c)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section— 
(1)$5,000,000 for fiscal year 2007; 
(2)$5,000,000 for fiscal year 2008; and 
(3)$5,000,000 for fiscal year 2009.. 
(b)Conforming AmendmentsSection 4(b)(1) of the Small Business Act (15 U.S.C. 633(b)(1)) is amended in the sixth sentence, by striking Minority Small Business and Capital Ownership Development and all that follows through the end of the sentence and inserting Minority Small Business Development.. 
5.Minority entrepreneurship and innovation pilot program of 2007 
(a)In GeneralThe Administrator may make grants to eligible educational institutions— 
(1)to assist in establishing an entrepreneurship curriculum for undergraduate or graduate studies; and 
(2)for placement of a small business development center on the physical campus of the institution. 
(b)Use of Funds 
(1)Curriculum requirement 
(A)In generalAn eligible educational institution receiving a grant under this section shall develop a curriculum that includes training in various skill sets needed by successful entrepreneurs, including— 
(i)business management and marketing, financial management and accounting, market analysis and competitive analysis, and innovation and strategic planning; and 
(ii)additional entrepreneurial skill sets specific to the needs of the student population and the surrounding community, as determined by the institution. 
(B)FocusThe focus of the curriculum developed under this paragraph shall be to help students in non-business majors develop the tools necessary to use their area of expertise as entrepreneurs. 
(2)Small business development center requirementEach eligible educational institution receiving a grant under this section shall open a small business development center that— 
(A)performs studies, research, and counseling concerning the managing, financing, and operation of small business concerns; 
(B)performs management training and provides technical assistance regarding small business concern participation in international markets, export promotion and technology transfer, and the delivery or distribution of such services and information; 
(C)offers referral services for entrepreneurs and small business concerns to business development, financing, and legal experts; and 
(D)promotes market-specific innovation, niche marketing, capacity building, international trade, and strategic planning as keys to long term growth for its small business concern and entrepreneur clients. 
(c)Grant Awards 
(1)In generalThe Administrator may not award a grant under this section to a single eligible educational institution— 
(A)in excess of $1,000,000 in any fiscal year; or 
(B)for a term of more than 2 years. 
(2)Limitation on use of fundsFunds made available under this section may not be used for— 
(A)any purpose other than those associated with the direct costs incurred by the eligible educational institution to— 
(i)develop and implement the curriculum described in subsection (b)(1); or 
(ii)organize and operate a small business development center, as described in subsection (b)(2); or 
(B)building expenses, administrative travel budgets, or other expenses not directly related to the costs described in subparagraph (A). 
(d)Matching Not RequiredSubparagraphs (A) and (B) of section 21(a)(4) of the Small Business Act (15 U.S.C. 648(a)(4)) shall not apply to a grant made under this section. 
(e)Report 
(1)In generalNot later than November 1 of each year in which funds are made available for grants under this section, the Associate Administrator of Entrepreneurial Development of the Administration shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives, a report evaluating the success of the program under this section during the preceding fiscal year. 
(2)ContentsEach report under paragraph (1) shall include— 
(A)a description of each entrepreneurship program developed with grant funds, the date of the award, and the number of participants in each such program; 
(B)the number of small business assisted through the small business development center with grant funds; and 
(C)data regarding the economic impact of the small business development center counseling provided with grant funds. 
(f)Authorization of AppropriationThere are authorized to be appropriated to carry out this section $24,000,000 for each of fiscal years 2007 through 2009, to remain available until expended. 
(g)Limitation on Use of Other FundsThe Administrator shall carry out this section only with amounts appropriated in advance specifically to carry out this section. 
6.Minority access to information distance learning pilot program of 2007 
(a)In GeneralThe Administrator may make grants to eligible associations and organizations to— 
(1)assist in establishing the technical capacity to provide online or distance learning for businesses seeking to contract with the Federal Government; 
(2)develop curriculum for seminars that will provide businesses with the technical expertise to contract with the Federal government; and 
(3)provide training and technical expertise through distance learning at low cost, or no cost, to participant business owners and other interested parties. 
(b)Use of FundsAn eligible association or organization receiving a grant under this section shall develop a curriculum that includes training in various areas needed by the owners of small business concerns to successfully contract with the Federal Government, which may include training in accounting, marketing to the Federal Government, applying for Federal certifications, use of offices of small and disadvantaged businesses, procurement conferences, the scope of Federal procurement contracts, and General Services Administration schedules. 
(c)Grant Awards 
(1)In generalThe Administrator may not award a grant under this section to a single eligible association or organization— 
(A)in excess of $250,000 in any fiscal year; or 
(B)for a term of more than 2 years. 
(2)Limitation on use of fundsFunds made available under this section may not be used— 
(A)for any purpose other than those associated with the direct costs incurred by the eligible association or organization to develop the curriculum described in subsection (b); or 
(B)for building expenses, administrative travel budgets, or other expenses not directly related to the costs described in subparagraph (A). 
(d)Matching Not RequiredSubparagraphs (A) and (B) of section 21(a)(4) of the Small Business Act (15 U.S.C. 648(a)(4)) shall not apply to a grant made under this section. 
(e)Report 
(1)In generalNot later than November 1 of each year, the Associate Administrator of Entrepreneurial Development of the Administration shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives, a report evaluating the success of the program under this section during the preceding fiscal year. 
(2)ContentsEach report under paragraph (1) shall include— 
(A)a description of each distance learning program developed with grant funds under this section, the date of the award, and the number of participants in each program; and 
(B)data regarding the economic impact of the distance learning technical assistance provided with such grant funds. 
(f)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section $4,000,000 for each of fiscal years 2007 through 2009, to remain available until expended. 
(g)Limitation on Use of Other FundsThe Administrator shall carry out this section only with amounts appropriated in advance specifically to carry out this section. 
7.Extension of socially and economically disadvantaged business program 
(a)In GeneralSection 7102(c) of the Federal Acquisition Streamlining Act of 1994 (15 U.S.C. 644 note) is amended by striking September 30, 2003 and inserting September 30, 2009. 
(b)Effective DateThe amendment made by this section shall take effect 30 days after the date of enactment of this Act. 
 
